Name: Commission Regulation (EC) NoÃ 944/2008 of 25Ã September 2008 entering certain names in the Register of protected designations of origin and protected geographical indications (Salame S. Angelo (PGI), ChouriÃ §o Azedo de Vinhais or Azedo de Vinhais or ChouriÃ §o de PÃ £o de Vinhais (PGI), Presunto do Alentejo or Paleta do Alentejo (PDO))
 Type: Regulation
 Subject Matter: consumption;  Europe;  animal product;  foodstuff;  marketing;  agricultural structures and production
 Date Published: nan

 26.9.2008 EN Official Journal of the European Union L 258/54 COMMISSION REGULATION (EC) No 944/2008 of 25 September 2008 entering certain names in the Register of protected designations of origin and protected geographical indications (Salame S. Angelo (PGI), ChouriÃ §o Azedo de Vinhais or Azedo de Vinhais or ChouriÃ §o de PÃ £o de Vinhais (PGI), Presunto do Alentejo or Paleta do Alentejo (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 6(2) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, Italys application to register the name Salame S. Angelo and Portugals application to register the names ChouriÃ §o Azedo de Vinhais or Azedo de Vinhais or ChouriÃ §o de PÃ £o de Vinhais and Presunto do Alentejo or Paleta do Alentejo have been published in the Official Journal of the European Union (2). (2) As no objection under Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, these names should be entered in the Register, HAS ADOPTED THIS REGULATION: Article 1 The names in the Annex to this Regulation are hereby entered in the Register of protected designations of origin and protected geographical indications. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 289, 1.12.2007, p. 32 (Salame S. Angelo), OJ C 289, 1.12.2007, p. 29 (ChouriÃ §o Azedo de Vinhais or Azedo de Vinhais or ChouriÃ §o de PÃ £o de Vinhais), OJ C 300, 12.12.2007, p. 38 (Presunto do Alentejo or Paleta do Alentejo). ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.2. Meat-based products (cooked, salted, smoked, etc.) ITALY Salame S. Angelo (PGI) PORTUGAL ChouriÃ §o Azedo de Vinhais or Azedo de Vinhais or ChouriÃ §o de PÃ £o de Vinhais (PGI) Presunto do Alentejo or Paleta do Alentejo (PDO)